Citation Nr: 1134212	
Decision Date: 09/13/11    Archive Date: 09/22/11	

DOCKET NO.  93-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disability.  

2.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1944 to August 1944, from April 1950 to March 1953, from August 1955 to August 1958, and from September 1958 to December 1964.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2006 at which time several issues were addressed.  The issues listed on the title page were remanded for further development.  The case was then again before the Board in August 2010 at which time it was remanded again for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.  

Please note the appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a) (2) (West 2002).  

The Board notes that service connection is in effect for a number of disabilities other than the Veteran's anxiety disorder.  The combined disability evaluation for the various disabilities is 90 percent and has been in effect since March 2000.  Additionally, the Veteran has been in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities since October 1992.  


FINDINGS OF FACT

1.  A right hip disability did not manifest in service or for many years thereafter, and is not related in any way to the Veteran's active service.  

2.  The Veteran's psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms.  It has not been manifested by suicidal ideation, obsessional rituals which interfere with routine activities, difficulty with speech, near-continuous panic or depression affecting the ability to function, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or significant difficulty in adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  A right hip disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for a disability evaluation in excess of 50 percent for the Veteran's anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)), includes enhanced duties on the part of VA to inform and assist claimants with regard to VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2010).  

Under The Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  The case has been in appellate status for several years and has been remanded by the Board with regard to the issues at hand on two separate occasions in the recent past.  VA treatment records have been associated with the claims file and the Veteran has been accorded examinations by VA for rating purposes over the years.  Additionally, the Veteran and his wife had the opportunity to provide testimony on his behalf at personal hearings in Washington, D.C. in May 2006 and May 2010.  Transcripts of the hearing proceedings are of record and have been reviewed.  Accordingly, the Board finds that all necessary notification and development has been accomplished, and, therefore, appellate review may proceed.  

Service Connection for a Right Hip Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served ninety days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis

A review of the service treatment records reflects that the Veteran was seen on different occasions during service for complaints involving the right hip.  However, X-ray studies during service did not reveal findings diagnostic of arthritis involving the hip.  Also, at the time of an examination prior to discharge from service in December 1964, no complaints or findings were made with regard to a right hip disability.  

Post service medical evidence includes an X-ray study of the right hip done by VA in July 1977.  At that time no arthritic changes were shown.  

The pertinent evidence of record includes the report of a VA examination of the hip in October 2010.  The claims file was reviewed by the examiner.  The Veteran stated that he injured his right hip in service during basic training.  He also stated that he fell on a rock and developed an abscess on the right buttock area.  This appeared to be what he was referring to as his principal complaint.  He pointed to the medial buttock and posterior thigh as a problem area, not specifically the hip joint.  Clinical findings were recorded.  An X-ray study was accomplished and showed mild bilateral hip osteoarthritis.  The examining osteopath stated that following a review of his service treatment records, he found no record of treatment for a right hip joint injury.  "It should be noted that the Veteran's complaint is related to an already service-connected perirectal abscess rather than an injury to the hip joint.  In reviewing the C file, I find no new evidence linking an injury in the service to a problem with his right hip joint.  Therefore, it is less likely than not that the claimed right hip condition is related to service."  

This is the only opinion of record with regard to the dispositive issue.  The physician who conducted the examination in October 2010 stated that he reviewed the entire claims file.  It was his opinion that the finding of mild bilateral hip arthritis is not related to the Veteran's active service.  This opinion is entitled to significant probative weight because the physician reviewed the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the personal finding is suitably qualified and sufficiently informed).  The examiner noted that there was no record of treatment rendered for a right hip joint in the service treatment records and he stated he found no evidence linking an injury in service to any current problem with the right hip joint.  He noted that the Veteran's current complaints related more to an already service-connected perirectal abscess rather than to an injury to the hip joint.  As he gave a rationale to his conclusion that any current right hip disability is not related to the Veteran's active service, the negative nexus opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  

With regard to the Veteran's own statements, he has referred to having a right hip injury sustained in service.  While he as a lay person is competent to justify as to some matters of diagnosis and etiology, this involves matters that are simple enough to be amendable to lay analysis.  See Kahana v. Shinseki, No. 09-3525, n. 4 (Vet. App. June 15, 2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (rejecting categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person).  With regard to current right hip disability, this appears to the Board to be the type of internal, nonreservable medical process as to which lay testimony is not competent.  To the extent that the Veteran's general lay assertions are competent as to the etiology of a right hip disability, the probative value of his testimony is outweighed by the more specific, recent opinion of the October 2010 VA examiner indicating that current right hip disability is not related to the Veteran's active service.  Importantly, as the examiner himself pointed out, the Veteran's personal complaint at the time of the 2009 examination was related more to concerns he was having with the abscess in the right buttock area and not specifically the hip joint.  

None of the other evidence, including the medical treatment reports of record contain opinions or information relative to the nexus question.  Consequently, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a right hip disability, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.  

Increased Rating for an Anxiety Disorder

Disability evaluations are determined by the application of  VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If the disability has undergone separate and distinct levels of severity through the entire time period that the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran's service-connected anxiety disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  That code is evaluated under the general rating formula for mental disorders.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher rating of 70 percent is authorized for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial orientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted for total occupational and social impairment, due to such symptoms as; gross impairment in thought processes with communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations include the assignment of a Global Assessment of Functioning Score (GAF) score.  According to the Fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretation of the score are important factors for consideration in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF Score assigned to a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  See 38 C.F.R. § 4.126(a).  

A score of between 41 and 50 is assigned when there are "serious symptoms, (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Scores between 51 and 60 are indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and bout of insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning satisfactorily, has some meaningful interpersonal relationships.  

In weighing the Veteran's testimony, lay evidence of record, and the medical evidence of record, to include reports of VA rating examinations, the Board concludes that the evidence does not support the assignment of a rating in excess of the 50 percent that has been in effect for the past several years.  

In weighing the evidence as it pertains to the Veteran's psychiatric status over the years, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).  

At the time of a VA outpatient visit in December 2006, complaints included difficulty sleeping, occasional nightmares, depression, anxiety, and generally feeling like a failure in life.  He denied suicidal ideation, but stated he had some in the past, especially while in service due to financial debt.  Hygiene was discovered as fair to poor as he had difficulty tending to his basic daily needs.  

Upon examination he was described as casually dressed, but a bit "rumpled" with his clothes a bit "soiled."  He was alert and cooperative and showed good eye contact.  He was properly oriented.  Speech was a bit loud, but normal in articulation.  Affect was restricted and unexpressive, except for a couple of brief episodes expressing anger and frustration about VA and his past military experiences.  Thought process was goal-oriented.  There was no derailment, looseness of associations, thought blocking, or neologisms.  He had no signs of psychotic symptoms.  

He was depressed, tired, and anxious.  He had reduced concentration, reduced daytime energy, and loss of self-esteem.  The examiner stated that he met the diagnosis for PTSD.  The Axis II diagnosis was deferred.  He was given a GAF score of 50 which was assigned "because of the moderate to serious number, frequency, and intensity of symptoms associated with moderate reduction of social, vocational, and mental functioning."  

The examining psychologist opined that the mental health symptoms "would likely cause mild discomfort when interacting with other people, and mildly to moderately reduced communication effectiveness."  The level of fatigue, concentration difficulty, and inner turmoil exhibited "would likely cause mild to moderate work inefficiency and lack of productivity."  The examiner went on to say the amount of fatigue, apathy, and motivational problems the Veteran conveyed did not appear to be causing reduced reliability.  The amount of avoidance of social contact and confrontation would likely interfere mildly with his ability to interact effectively.  The ability to maintain logical thinking appeared mildly impaired and to likely mildly impact his social or occasional functioning.  There was some mild to low moderate reduction in ability to adapt to special circumstances, such as workplace, classroom, and other social environments.  He did not suffer from gross impairment of thought processes, delusions, or hallucinations.  He was not a danger to himself or others.  

Also of record is a report of a VA outpatient psychiatric visit in November 2009.  The visit was conducted over the telephone.  The Veteran complained of depression for 22 years.  He stated he just tried to manage on his own.  He was started on Citalopram by a physician in November 2009, but stopped taking it due to excessive sleep and feeling as though he had no energy.  He stated that he saw a psychiatrist back in the 1960's but had not seen anyone since that time.  

Reports of VA outpatient visits include the report of one visit with a nurse practitioner in psychiatry in May 2010.  At that time the Veteran was described as well groomed and dressed appropriately.  He maintained good eye contact.  Speech was slow and soft.  There was no involuntary motor movement.  Affect was dysphoric.  He was properly oriented.  Thought processes and content were normal.  He denied perceptual disturbances or suicidal ideation.  He was given Axis I diagnoses of depression, not otherwise specified, anxiety not otherwise specified, PTSD.  He was given a GAF score of 58.  His Citalopram was increased to 20 milligrams daily but it controlled his depression and anxiety.  He was to return to the mental health clinic in one month for medication review.  

With regard to his mental status, he was described as alert and properly oriented.  Thought content was intact, but he paused to think before responding to questions.  Speech was audible and clear.  A full examination was not obtained as this was a phone contact.  It was noted that the Veteran credibly denied suicidal ideation or homicidal ideation.  The diagnosis was deferred.  

The Veteran was accorded a special psychiatric examination by VA in October 2010.  The claims file was reviewed by the examiner.  The Veteran was continuing to take Citalopram.  

On examination the Veteran was described as casually dressed.  He was also cooperative and pleasant.  Speech was unremarkable, as was psychomotor activity.  Attitude was cooperative, relaxed, and attentive.  Affect was flat, while mood was dysphoric.  He was described as easily distracted and had a short attention span.  He was properly oriented.  Thought process and thought content were unremarkable.  There were no delusions.  With regard to judgment it was stated he understood the outcome of his behavior.  With regard to panic attacks, he stated that he had anxiety attacks that might be precipitated by watching the news.  He remarked "this has been happening off and on for years."  He was able to maintain minimal personal hygiene and it was stated there was no problem with activities of daily living impairment.  Recent and remote memory was normal, but immediate memory was described as mildly impaired.  The Veteran was provided with testing with regard to his memory and it was stated that this was outside of the normal range.  Psychological testing that was accorded the Veteran resulted in "uncertain psychometric validity."  The examiner noted the Veteran responded to items reflective of feeling worse and he indicated the speech had often been associated with the perception of secondary gain impacting on how individuals answer particular questions.  He added the scale was extraordinarily elevated and the examiner stated this "clearly casts significant doubt on the psychometric validity of the profile."  The examiner added the symptoms the Veteran reported spanned the entire gamut of psychopathological conditions.  The examiner gave an Axis I diagnosis of depressive disorder, not otherwise specified.  Also diagnosed was anxiety disorder, not otherwise specified.  There was no diagnosis on Axis II.  The Veteran was given a GAF score of 55.  With regard to housing, it was stated the Veteran currently resided in the house with his spouse where they lived together since 1993.  The Veteran stated it was her house.  He claimed he did not own the house.  He related he had had eight houses and had sold two, but the city tore one down and gave another to his daughter.  He claimed he let the rest go because they were not paying rent and that caused problems.  He indicated that his wife stayed with him "through most of this.  She is an asset to me."  The examiner stated there was no total occupational and social impairment due to the psychiatric symptoms.  He also indicated the mental disorder's signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or schooling.  He acknowledged there was reduced reliability and productivity but stated "while his embellished approach to presenting his symptoms must be kept in mind, the following pertinent signs and symptoms were reported by the Veteran; agitation, worthlessness, concentration difficulty, pessimism, past failure, anhedonia, guilty feelings, loss of interest, indecisiveness, hyperinsomnia, irritability, wobbliness in legs, fear of the worst happening, heart pounding or racing, unsteady, feeling nervous, feelings of choking, difficulty breathing, a fear of dying, fear of losing control and sweating.  The severity of the psychological symptoms at this time is not sufficient to preclude the Veteran from gainful employment (if this was the only consideration)."  

Additional evidence includes the report of a VA outpatient psychiatric visit in February 2011.  The Veteran reported mild depression and symptoms of PTSD.  He stated his nightmares had been continuing.  The Veteran stated he was taking all medication as prescribed and he believed this was helping.  On mental status examination the Veteran's appearance and behavior were described as within normal limits.  He was properly oriented and speech was normal.  Mood was mildly dysphoric.  Affect was congruent with the mood.  Thought process, concentration and thought content were all within normal limits.  Insight and judgment were fair.  Suicidal ideation was credibly denied.  The Veteran was to return in about three months.  

In view of the foregoing, the Board believes that the symptom picture demonstrated by the Veteran for the past several years is most accurately reflected by the currently assigned 50 percent disability rating.  That rating acknowledges there was significant functional impairment with the Board finding no indication of severe impairment attributable to the psychiatric disabilities as to warrant a higher disability rating.  The Veteran has continuously been described as lucid and cooperative, as exhibiting normal speech, and for the most part having at least fair insight and judgment.  The findings of the various examinations and outpatient visits in the last several years did not show deficiencies in judgment, family relations, work, mood, so as to warrant the assignment of the next higher rating of 70 percent.  The GAF scores the Veteran has been given are also in line with the assignment of the 50 percent rating.  

In the Board's adjudication of the appeal, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  To accord justice in an exceptional case where the regular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning impairment.  38 C.F.R. § 3.321(b)(1).  

The criteria for such an award is a finding that the case presents such an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular scheduler standards.  In this case, referral for extraschedular consideration is not appropriate because the scheduler criteria are exclusively based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, supra.  Therefore, the rating criteria are adequate and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for extraschedular consideration is not in order.  


ORDER

Service connection for a rating right hip disability is denied.  

A disability rating in excess of 50 percent for the Veteran's psychiatric disorder is denied.  


	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


